DETAILED ACTION
The communication dated 6/2/2021 has been entered and fully considered.
Claims 1-12 have been cancelled. Claims 13-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
The applicant argues that MURPHREE does not teach or disclose monitoring the overall ratio of introduced process gas in the displaced fluid. The Examiner would like to note that the claim, as written, does not require the monitoring of introduced process gas. MURPHREE teaches monitoring a level of the reactive agent in the gas, which the reactive agent can be nitrogen [0017], which is known as an inert gas in the additive manufacturing field. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., introduced process gas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The Applicant argues that MURPHREE fails to disclose collecting at least a portion of the displaced fluid based on the ratio.
The Examiner respectfully disagrees. MURPHREE teaches a recycling mechanism outputs a gas with a reduced amount of a debris [0010] or removes a reactive species from the gas via a filter [0010], which Examiner is interpreting removing as collecting since filters inherently collect material. MURPHREE teaches a sensor configured to facilitate sensing a reactive agent level of the at least one gas within the gas flow mechanism [0019; 0057]. MURPHREE teaches one or more sensors that may sense an amount of gas borne material [0272], which gas borne material can be reactive species [0273], and the gas with the gas borne material goes through a filtering mechanism and back to the processing chamber (1720) [0272: Fig. 17]. MURPHREE teaches sensors are used for the controller to adjust a flow of gas in the filtering mechanism and/or the processing chamber or gas flow mechanism [0277] and the sensor can detect a gas characteristic which may comprise gas type, reactive gas level, temperature, pressure or flow rate [0277]. MURPHREE also teaches at least one reactive agent sensor may monitor the amount of reactive agent within at least one component of the first filter mechanism. The filtering may be switched to a second filtering mechanism on detection (e.g., on detection on reaching a pre-determined level of reactive agent(s)) of in-operable condition of the first filtering mechanism [0280]. MURPHREE teaches the in-operable conditions may be pre-determined [0280], indicating a predetermined threshold/value to determine in-operable conditions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AOTA (U.S. PGPUB 2019/0299289).
Regarding claim 13, AOTA teaches: A method for additively manufacturing three-dimensional objects by means of successive layerwise selection irradiation and consolidation of layers of a build material (AOTA teaches an additive manufacturing device for manufacturing a three-dimensional object by spreading powder, forming a solidified layer by scanning the powder with a beam to melt the power, and adding the solidified layer [0008] and a process for forming layers [0017]), the method comprising: flowing an inert process gas through a chamber to at least partially displace a volume of fluid from the chamber as a displaced fluid (AOTA teaches inside the reduced-pressure chamber (14) is provide with a nozzle (30) so that an inert gas such as argon gas can be supplied into the reduced-pressure chamber (14) [0019]. AOTA teaches since the additive manufacturing device can perform vacuum manufacturing in which the manufactured object is manufactured in the reduced-pressure atmosphere, a gaseous impurity concentration in the manufacturing atmosphere can be lowered [0019]), wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (AOTA teaches the reduced-pressure chamber (14) which is where the additive manufacturing step for forming the three-dimensional ; determining a ratio of inert process gas contained in the displaced fluid (AOTA teaches the flow rate control device (22) calculates the flow rate of Ar gas flowing from the flow meter (19) based on the proportion of the gaseous impurities measured by the impurity analyzer (21) and outputs the calculated flow rate of Ar gas as a flow rate control signal to the flow meter (19) [0026]. AOTA measures the proportion of the gaseous impurities, which may include nitrogen [0020] and it would also inherently measure the proportion of argon gas as well [0026]); and, feeding back and/or collecting at least a portion of the displaced fluid based on the ratio (AOTA teaches the proportion of the impurities is removed by the vacuum pump (20), which Examiner is interpreting as being collected [0025]).
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutcliffe (U.S. 10,632,567), hereinafter SUTCLIFFE.
Regarding claim 13, SUTCLIFFE teaches: A method for additively manufacturing three-dimensional objects by means of successive layerwise selection irradiation and consolidation of layers of a build material (SUTCLIFFE teaches an additive manufacturing process for successively forming layers [Abstract; Col. 3, lines 13-15].), the method comprising: flowing an inert process gas through a chamber to at least partially displace a volume of fluid from the chamber as a displaced fluid (SUTCLIFFE teaches the apparatus comprises a gas recirculation circuit (150) and an inlet (160) for backfilling the chamber (101) with inert gas, such as nitrogen or argon [Col. 3, lines 50-52]. Gas recirculation circuit (150) comprises an inlet (151) and outlet (152) connected with the main chamber (101) and a pump (153) for recirculating gas through the gas recirculation circuit (150) [Col. 3, lines 53-56]. SUTCLIFFE teaches the pump (153) is also connectable to a degassing valve (161) to allow the pump (153) to degas chamber (101) [Col. 3, lines 58-60]), wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (SUTCLIFFE teaches a main chamber (101) having partitions (1551, 116) that define a build chamber (117) and a surface onto which powder can be deposited. A build chamber (102) is provided for supporting an object (103) build by selective laser melting power (104) [Col. 4, lines 1-5]); determining a ratio of inert process gas contained in the displaced fluid (SUTCLIFFE teaches the recirculated gas is pumped past the material of the oxygen getter (155) as it is recirculated [Col. 3, lines 66-67 – Col. 4, lines 1-2]. SUTCLIFFE teaches the recirculation circuit comprises a heating element for heated gas transported in the recirculation circuit and a valve (163) connectable to a source (164) of hydrogen gas, the valve (164) controllable to control a quantity of hydrogen gas allowed into the recirculation circuit (150). One or more temperature monitors, such as thermocouples (165) monitor the temperature of the oxygen getter (15) and a hydrogen gas sensor (167) monitors the quantity of hydrogen in the gas leaving the oxygen getter (155) [Col. 4, lines 3-14], indicating that the gas sensor also monitors the quantity of oxygen gas as well. SUTCLIFFE teaches the concentration of the gas is measured [Col. 4, lines 59-61]); and, feeding back and/or collecting at least a portion of the displaced fluid based on the ratio (SUTCLIFFE teaches a means (168) may be provided for condensing and removing water from the oxygen getter (155) [Col. 4, lines 14-15], the Examiner is interpreting removing as collecting. SUTCLIFFE also teaches that instead of the oxygen getter, the apparatus comprises a hydrogen or nitrogen getter [Col. 5, lines 10-12]).
Claim(s) 13-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as evidenced by Dickens, Jr. et al. (U.S. 5,342,919), hereinafter DICKENS.
Regarding claim 13, MURPHREE teaches: A method for additively manufacturing three-dimensional objects ([Abstract; 0002]) by means of successive layerwise selective irradiation and consolidation of layers of a build material ([0002; 0009; 0256; 0255]), the method comprising: flowing an inert process gas through a chamber (MURPHREE teaches the enclosure may comprise a inert atmosphere [0171; 0017]) to at least partially displace a volume of fluid from the chamber as a displaced fluid (MURPHREE teaches purging a reactive agent from a segment [0286], which Examiner is interpreting reactive agent as fluid. Reactive agent can comprise oxygen, water, carbon dioxide or nitrogen [0017]. MURPHREE teaches a pressure maintenance mode may comprise lowering (e.g. by evacuating) a concentration of a reactive agent and/or gas-borne material from the one or more segments of the gas flow mechanism. Atmospheric exchange (e.g., evacuation of contaminated gas, and entrance of the requested (e.g., inert) gas) may be continuous during the operation of the mode or the atmospheric exchange may be performed at one or more intervals of time [0286].), wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three- dimensional objects (MURPHREE teaches the segments and the gas flow mechanism comprises a processing chamber in which the 3D object is printed during the 3D printing [0017]); determining a ratio of inert process gas contained in the displaced fluid (MURPHREE teaches the purging modes may be switched before, after, and/or during the 3D printing [0286]. The switching may depended on a first threshold valve and/or second threshold value of a level of the reactive agent (e.g., oxidizing gas level). Switching may comprise (i) monitoring a level of the reactive agent, gas-borne material, gas flow velocity, pressure, and/or temperature within one or more segments of the 3D printing system, (ii) comparing the level with predetermined first threshold value and/or second threshold value of the level (which Examiner is interpreting level ; and, feeding back and/or collecting at least a portion of the displaced fluid based on the ratio (MURPHREE teaches a recycling mechanism outputs a gas with a reduced amount of a debris [0010] or removes a reactive species from the gas via a filter [0010], which Examiner is interpreting removing as collecting since filters inherently collect material. MURPHREE teaches a sensor configured to facilitate sensing a reactive agent level of the at least one gas within the gas flow mechanism [0019; 0057]. MURPHREE teaches one or more sensors that may sense an amount of gas borne material [0272], which gas borne material can be reactive species [0273], and the gas with the gas borne material goes through a filtering mechanism and back to the processing chamber (1720) [0272: Fig. 17]. MURPHREE teaches sensors are used for the controller to adjust a flow of gas in the filtering mechanism and/or the processing chamber or gas flow mechanism [0277] and the sensor can detect a gas characteristic which may comprise gas type, reactive gas level, temperature, pressure or flow rate [0277]. MURPHREE also teaches at least one reactive agent sensor may monitor the amount of reactive agent within at least one component of the first filter mechanism. The filtering may be switched to a second filtering mechanism on detection (e.g., on detection on reaching a pre-determined level of reactive agent(s)) of in-operable condition of the first filtering mechanism [0280].).
Regarding claim 14, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber (MURPHREE teaches the segments and the gas flow mechanism comprises a processing 
Regarding claim 15, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into a different chamber configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (MURPHREE teaches purging may comprise evacuating of a gas from one or more segments (e.g., a processing chamber, ancillary chamber, a build module, and/or filtering mechanism) of the 3D printing system [0283]. MURPHER teaches purging may be performed on selectable segments of the 3D printing system [0283], therefore, the feeding back can be configured into a different chamber, such as the ancillary chamber.).
Regarding claim 16, MURPHREE teaches: wherein the displaced fluid is collected if the ratio exceeds a threshold (MURPHREE teaches that purging (controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) [0287]) is started for the reactive agent if the level is at or below a first threshold and/or is at or above a second threshold [0290]. MURPHREE also teaches a recycling mechanism in the gas flow mechanism and the recycling mechanism may recondition the gas (e.g., remove any reactive species such as oxidizing gas, or water) [0270]. Examiner is interpreting removing of the reactive agent, as being collected. MURPHREE also teaches in some embodiments the gas flow mechanism comprises a sensor that senses a composition of the gas and the gas is coupled to a gas filtering mechanism 
Regarding claim 18, MURPHREE teaches: wherein the displaced fluid is fed back if the ratio exceeds a threshold (MURPHREE teaches purging a segment may comprise controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) such that the reactive agent level may be within a pre-determined (e.g., configurable) threshold value, within the segment [0287]. The reactive agent is inherently fed back to a segment if it’s within a threshold value. MURPHREE teaches the purging can occur if the level is above a second threshold value [0290]. MURPHREE also teaches a recycling mechanism outputs a gas with a reduced amount of a debris [0010] or removes a reactive species from the gas via a filter [0010], which Examiner is interpreting removing as collecting since filters inherently collect material.).
Regarding claim 19, MURPHREE teaches: further comprising purifying the displaced fluid to change the ratio (MURPHREE teaches a recycling mechanism that may comprise a re-conditioning system. The re-conditioning system may recondition the gas (e.g., remove any reactive species such as oxidizing gas, or water) and the re-conditioned gas may be recycled and used in the 3D printing [0270; 0305]. Re-conditioning the gas to remove any reactive species would inherently change to level of reactive species in the gas. Examiner is interpreting re-conditioning as purifying).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289) in view of Clark et al. (U.S. PGPUB 2006/0032441), hereinafter CLARK.
Regarding claim 14, AOTA teaches all of the limitations as stated above, but is silent as to: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber. In the same field of endeavor, additive manufacturing, CLARK teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber (CLARK teaches the inert gas is pumped from the chamber and is recirculated back to the chamber (10) [0017]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOTA by recirculating the inert gas, as suggested by CLARK, in order to use the recirculated gas for cooling gas or shielding gas in the material deposition process [0007-0008]. 
Regarding claim 19, CLARK further teaches: further comprising purifying the displaced fluid to change the ratio (CLARK teaches the apparatus comprises a closed loop system for pumping inert gas from the chamber (10) and recirculating it to the chamber (10). The apparatus (22) comprises a first path (24) along which gas is evacuated from the chamber (10) and supplied to a gas scrubber (26). The gas scrubber (26) is operable to purify the gas evacuated from the chamber (10) by removing oxygen and moisture [0017]. Purifying the gas to remove any oxygen and moisture would inherently change the level in the gas.).
Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289) AOTA (U.S. PGPUB 2019/0299289), in view of MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE.
Regarding claim 15, AOTA teaches all of the claimed limitations as suggested above, but is silent as to feeding back the gas into a different chamber. In the same field of endeavor, additive manufacturing, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into a different chamber configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (MURPHREE teaches purging may comprise evacuating of a gas from one or more segments (e.g., a processing chamber, ancillary chamber, a build module, and/or filtering mechanism) of the 3D printing system [0283]. MURPHREE teaches purging may be performed on selectable segments of the 3D printing system [0283], therefore, the feeding back can be configured into a different chamber, such as the ancillary chamber.). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify AOTA, by feeding back gas into a different segment, as suggested by MURPHREE, in order to reduce the amount of debris in an atmosphere of the enclosure [0010].
Regarding claim 16, MURPHREE further teaches: wherein the displaced fluid is collected if the ratio exceeds a threshold (MURPHREE teaches that purging (controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) [0287]) is started for the reactive agent if the level is at or below a first threshold and/or is at or above a second threshold [0290]. MURPHREE also teaches a recycling mechanism in the gas flow mechanism and the recycling mechanism may recondition the gas (e.g., remove any reactive species such as oxidizing gas, or water) [0270]. Examiner is interpreting removing of the reactive agent, as being collected. MURPHREE also teaches in some embodiments the gas flow mechanism comprises a sensor that senses a composition of the gas and the gas is coupled to a 
Regarding claim 18, MURPHREE further teaches: wherein the displaced fluid is fed back if the ratio exceeds a threshold (MURPHREE teaches purging a segment may comprise controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) such that the reactive agent level may be within a pre-determined (e.g., configurable) threshold value, within the segment [0287]. The reactive agent is inherently fed back to a segment if it’s within a threshold value. MURPHREE teaches the purging can occur if the level is above a second threshold value [0290]. MURPHREE also teaches a recycling mechanism outputs a gas with a reduced amount of a debris [0010] or removes a reactive species from the gas via a filter [0010], which Examiner is interpreting removing as collecting since filters inherently collect material.).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289) AOTA (U.S. PGPUB 2019/0299289), and MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 16 above, and further in view of Heinrich et al. (U.S. PGPUB 2004/0037954), hereinafter HEINRICH.
Regarding claim 17, AOTA and MURPHREE teaches all of the claimed limitations as stated above, but is silent as to wherein at least a portion of displaced fluid that is collected is stored for a subsequent additive manufacturing step, pre-processing step and/or post- manufacturing step for the three-dimensional objects. In the same field of endeavor, storage, .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289) AOTA (U.S. PGPUB 2019/0299289), and Clark et al. (U.S. PGPUB 2006/0032441), hereinafter CLARK, as applied to claim 19 above, and further in view of Baksh et al. (U.S. PGPUB 2004/0216609), hereinafter BAKSH.
Regarding claim 20, AOTA and CLARK are silent as to wherein the displaced fluid is purified until the ratio comprises at least 90% inert process gas. In the same field of endeavor, recycling systems, BAKSH teaches a gas recycling system the recycles contaminated gas to an application such that recovery of the gas is greater than 55%, preferably greater than 95% [0014]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOTA and CLARK, by having a recovery of the gas be greater than 55%, preferably greater than 95%, as suggested by BAKSH, in order to increase usage rate of the gas and lower costs [0015]. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, in view of Heinrich et al. (U.S. PGPUB 2004/0037954), hereinafter HEINRICH.
Regarding claim 17, MURPHREE teaches all of the claimed limitations as stated above, including a portion of the displaced fluid (residual material) may be filtered and/or collected in a separate container (838) (Fig. 8; 0270], but is silent as to using the collected material for a subsequent additive manufacturing step, pre-processing step and/or post- manufacturing step for the three-dimensional objects. In the same field of endeavor, storage, HEINRICH teaches the recovered gas component is collected in a tank and supplied to some other application [0020]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, by collecting the gas in a tank and supply it to some other application, as suggested by HEINRICH, in order for cost savings and recovery is economically very advantageous [0020].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, in view of Baksh et al. (U.S. PGPUB 2004/0216609), hereinafter BAKSH.
Regarding claim 20, MURPHREE is silent as to wherein the displaced fluid is purified until the ratio comprises at least 90% inert process gas. In the same field of endeavor, recycling systems, BAKSH teaches a gas recycling system the recycles contaminated gas to an application such that recovery of the gas is greater than 55%, preferably greater than 95% [0014]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, by having a recovery of the gas be greater than 55%, preferably greater than 95%, as suggested by BAKSH, in order to increase usage rate of the gas and lower costs [0015]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748